PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/577,539
Filing Date: 20 Sep 2019
Appellant(s): THOMAS et al.



__________________
Wenting Deng (Reg. No. 74, 270)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues, on pages 9-10 that the combination of  the prior art (Hart and Pryor) would change the principle of operation of the prior art invention being modified. Appellant argument as follows:

    PNG
    media_image2.png
    416
    646
    media_image2.png
    Greyscale


704 and semiconductor layer 702 to be indium arsenide and indium antimonide/aluminum indium antimonide respectively,  Hart provided a recommended list of materials in ¶0082 for quantum well 704 and first barrier layer 702. 

    PNG
    media_image3.png
    364
    539
    media_image3.png
    Greyscale

They offer similar expected properties if used in combination and would meet the quantum confinement requirement. Hart’s disclosure in ¶ 0081-0082 only offers possible material combinations. Also, Hart does not restrict, criticize or discourage the use of different material combination. The use of an alternative material combination with similar expected properties does not render the device inoperable.

Appellants argues, pages 11-12, that it is not obvious to combine the teachings of Hart and Pryor.
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hart’s disclosure in ¶0082 offers possible materials for the semiconductor layer Fig 7, 702 and a screening layer Fig 7, 704. The list includes InAs and InSb. While Pryor’s device in Fig 7 offers a possible material combination that included both InAs and InSb. The use of an alternative material combination with similar expected properties does not render the device inoperable.  Also, Hart does not limit or restrict material choices for barrier layer 702 to just gallium containing material. Therefore, the combination of Hart and Pryor discloses the limitations of claim 1.

Appellants argues, page 12, that the limitations regarding the range of thickness used for the screening layer in claim 2 is not obvious.
In response to appellant’s argument, Although Hart fails to described the thickness of the screening layer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. Ongoing requirement for fabrication and use of smaller scale devices (e.g. resonator) can be more desirable and highly integrable and more suitable with nano electronic components. While ¶0025 of the applicant’s specification states the need for a thinner screening layer, it does not show the criticality of the specific thickness range. The applicant must show that the 

Appellants argues, pages 12-13, that the rejections are improper because of the reasons argued in claim 1 and because the additional reference does not disclose the limitations described in claim 1.
In response to appellants argument, Hart and Pryor disclose the claimed limitations as explained above and the rejection do not rely on the additional references for the feature as it met by the combination of Hart and Pryor in rejecting claim 1 and also argued above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811                                                                                                                                                                                                        
Conferees:
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.